Exhibit 10.1

BROADCOM CORPORATION SEVERANCE BENEFIT PLAN
FOR VICE PRESIDENTS AND ABOVE
AND
SUMMARY PLAN DESCRIPTION
(Effective June 1, 2010)

I. INTRODUCTION

Broadcom Corporation (“Broadcom”) provides severance payments and benefits to
terminated eligible employees who held, immediately prior to termination, the
title of Vice President or above only under limited circumstances. Broadcom
retains the right to amend, modify or terminate this Broadcom Corporation
Severance Benefit Plan for Vice Presidents and Above and Summary Plan
Description (the “Plan”) at any time, in whole or part, and to determine
employee eligibility for severance payments and benefits pursuant to the terms
of this Plan.

The purpose of the Plan is to provide severance payments and benefits to
eligible employees holding the title of Vice President or above whose employment
with Broadcom or its affiliates is terminated due to certain qualifying events
as described herein. The Plan is effective with respect to qualifying
terminations occurring on and after June 1, 2010.

The Plan supersedes and replaces any and all prior obligations, plans, practices
or policies of Broadcom or its affiliates, whether written or oral, that provide
for severance payments or benefits of any kind to you if you are eligible to
participate in this Plan under Sections III.A.1 and 2 below (without regard to
the remainder of Section III.A or III.B below), subject to the following
exceptions (the “Coverage Exceptions”):



  •   If you are a party to an individual employment agreement, offer letter or
any other bilateral or multilateral agreement with Broadcom or its affiliates
which provides for severance payments or benefits of any kind without regard to
the occurrence of a change in control of Broadcom, then the terms of such
agreement will govern and you will not be eligible to participate in the Plan
under any circumstances. Notwithstanding the foregoing, if you hold one or more
equity awards that provide for accelerated vesting and/or payment upon a
termination of employment, such award(s) shall not, in and of themselves,
exclude you from participation in the Plan.



  •   If you are a party to any individual employment agreement, offer letter or
any other bilateral or multilateral agreement with Broadcom or its affiliates
which provides for severance payments or benefits of any kind upon a qualifying
termination in connection with the occurrence of a change in control of Broadcom
(within the meaning of such agreement) or upon your death or permanent
disability, then the terms of such agreement shall govern any severance payments
or benefits to which you may be entitled upon such a termination that occurs in
connection with such change in control of Broadcom or upon your death or
permanent disability and you shall not be eligible for any severance payments or
benefits under the Plan that may otherwise become payable as a result of such
termination.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, section
2510.3-2(b). This document shall also serve as a Summary Plan Description.

II. DEFINITIONS

1. “Affiliate” means, with respect to any person, any other person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise.

2. “Alternative Position” shall mean a position that (a) is not more than fifty
(50) miles from the location of your current position as of the effective date
of this Plan (for positions that are of a telecommuting nature or are
essentially mobile, this limitation does not apply); (b) provides you with pay
that is at least 85% of your Base Salary as of the effective date of this Plan
and (c) would not otherwise constitute a change in your position that would
allow for resignation for Good Reason under the Plan.

3. “Base Salary” shall mean your annual base salary in effect as of your
Termination Date.

4. “Board” shall mean the Board of Directors of Broadcom, or any successor to
it, or a committee of the Board of Directors specifically designated for the
purpose of making compensation determinations.

5. “Cause” shall mean the occurrence of any one or more of the following events:

(i) Your willful and continued failure to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness);

(ii) Your willful commission of an act of fraud, embezzlement, theft,
misappropriation or dishonesty resulting in economic or financial injury to the
Company;

(iii) Your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony or a crime involving moral turpitude;

(iv) Your willful breach of your fiduciary duty to the Company which results in
economic or other injury to the Company;

(v) Your willful and knowing participation in the preparation or release of
false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or your willful and knowing submission of any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading;

(vi) Your material breach of a material term of the Confidentiality and
Invention Assignment Agreement between you and Broadcom or your material breach
of any material provision or policy set forth in Broadcom’s Code of Ethics and
Corporate Conduct; or

(vii) Your material breach of any other written agreement between you and the
Company; provided that, in each case, unless the described activity cannot (in
the Plan Administrator’s sole discretion) be cured, corrected or ceased, you
have received written notice of the described activity in accordance with the
Plan, have been afforded a reasonable opportunity to cure or correct the
activity described in the notice, and have failed to fully cure, correct or
cease the activity, as appropriate.

6. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

7. “Code” shall mean the Internal Revenue Code of 1986, as amended.

8. “Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to assist the Company in making determinations
required under the Plan in accordance with its terms. The “Committee” may
delegate its authority under the Plan to an individual or another committee.

9. “Company” shall mean Broadcom and any of its Affiliates, other than an
Affiliate that the Committee excludes from participation in the Plan.

10. “Good Reason” shall mean the occurrence of any one or more of the following
events:

(i) Except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with the Company
that materially reduces your then-current authority, duties or responsibilities,
or any other action by the Company that results in a material diminution in such
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and that is remedied
by the Company reasonably promptly after the Company receives your notice
thereof;

(ii) A more than fifteen percent (15%) reduction by the Company in your
then-current base salary;

(iii) Any action by the Company that would reduce the aggregate value of your
then-current annual bonus opportunity by more than fifteen percent (15%) in the
aggregate; provided, however, that (A) a reduction in your annual bonus
opportunity that is part of a broad-based reduction in corresponding bonuses or
awards for management employees and pursuant to which your opportunity is not
reduced by a greater percentage than the reductions applicable to other
management employees or (B) a reduction in your annual bonus opportunity
occurring as a result of your failure or the Company’s failure to satisfy
performance criteria applicable to such bonus opportunity, in either case, shall
not constitute Good Reason;

(iv) A material change to the geographic location at which you must provide
services (within the meaning of Section 409A of the Code), provided, however,
that in no event shall a relocation of less than fifty (50) miles be deemed
material for purposes of this clause (iv); or

(vi) Any material breach by the Company of the terms and conditions of this
Plan.

The foregoing shall constitute an exclusive list of the events or contingencies
that may constitute Good Reason under the Plan. For purposes of the Plan, a
termination of employment by you shall not be deemed to be for Good Reason
unless (A) you give the Company written notice describing the event or events
which are the basis for such termination within ninety (90) days after the event
or events occur, (B) such grounds for termination (if susceptible to correction)
are not corrected by the Company within thirty (30) days of the Company’s
receipt of such notice (“Correction Period”), and (C) you terminate your
employment no later than thirty (30) days following the Correction Period.

11. “Plan Administrator” shall mean the individual(s) appointed by the Committee
to administer the terms of the Plan, or if no such individual is appointed, then
the Plan Administrator shall be the Committee.

12. “Separation from Service” shall have the meaning set forth in
Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h)).

13. “Termination Date” shall mean the date on which you incur a Separation from
Service from the Company.

14. “WARN Act” shall mean the federal Workers Adjustment and Retraining Act or
any state law that mandates advanced notice of a plant closing, mass layoff, or
other economically motivated reduction in force.

III. ELIGIBILITY

A. Eligibility Criteria

You generally are eligible for benefits under the Plan if you satisfy each of
the following conditions:

1. You are a full-time U.S. employee of the Company.

2. You hold the title of Vice President, Senior Vice President or Executive Vice
President with the Company.

3. You have signed the Company’s standard Confidentiality and Invention
Assignment Agreement, or similar document with a predecessor of the Company,
that covers the period of your employment with the Company (and/or with any
predecessor of the Company) and also includes post-employment obligations
concerning the Company’s confidential information.

4. You have returned to the Company, on or within five (5) business days after
your employment termination date, all Company documents created and received by
you during your employment (electronic and paper) with the exception only of
your personal copies of documents evidencing your hire, termination,
compensation, benefits and stock options, and any other documents you have
received as a shareholder of Broadcom or any parent or subsidiary of Broadcom.

5. Your employment with the Company is terminated by the Company without Cause
or you resign for Good Reason and you incur a Separation from Service.

6. If you previously received an advance(s) for business travel and
entertainment expenses, (i) you have properly completed and submitted an expense
reimbursement form(s) and supporting receipts to the Company within fifteen
(15) days after your Termination Date, (ii) the Company has approved your
expenses, and (iii) you have repaid within that fifteen (15)-day period any
amount advanced but not used.

7. On or before your Termination Date, you have met with your manager or other
person designated by the Company and: (i) you have satisfactorily transitioned
your work and information concerning your work; and (ii) you have provided the
Company with all passwords and pass codes you have created for documents, email
and electronic files that you created or used on Company’s computers and
computer systems.

8. On or before your Termination Date, you have returned to the Company all
items of property received by you for your use during employment, including, but
not limited to, any laptops, computer equipment, software programs, cell phones,
Secure ID tokens, keys and passes, and credit and calling cards.

9. You are not in one of the excluded categories listed below.

B. Criteria for Exclusion from Eligibility

You are not eligible for severance benefits under this Plan if any of the
following apply:

1. You are a temporary, leased or seasonal employee of the Company.

2. You work for the Company as an independent contractor, consultant, or agent
under a written contract or purchase order or you are otherwise classified as
such by the Company (whether or not such classification is upheld on
governmental, judicial or other review).

3. You voluntarily resign without Good Reason.

4. Your employment is terminated by the Company for Cause.

5. You are offered (without regard to whether you accept or decline) an
Alternative Position by the Company, or a company or entity that acquires,
merges with, acquires some or all of the assets of, or otherwise carries on the
business of the Company relating to your employment.

6. Your employment with the Company or an entity that carries on the business of
the Company or a unit of the Company does not terminate.

7. You incur a Separation from Service by reason of your death or a long-term or
permanent disability that renders you unable to perform your essential job
functions even with accommodation.

8. The payments or benefits to which you would otherwise be entitled under the
Plan are excluded under a Coverage Exception.

9. The Plan Administrator determines, in its sole discretion, that your receipt
of severance benefits would not under the circumstances further the purposes of
the Plan or would otherwise be inappropriate and not in the best interests of
the Company; provided, however, that the foregoing discretion shall not be
available to the Plan Administrator in the event that you terminate employment
for Good Reason under the Plan (it being understood that the Plan
Administrator’s exercise of discretion pursuant to this Section III.B.9 shall
not, in and of itself, constitute Good Reason).

IV. HOW THE PLAN WORKS

A. Severance Payments and Benefits

Upon satisfaction of the eligibility criteria of Section III above and subject
to Sections IV.B and C below, you will be entitled to receive the following
severance payments and benefits under the Plan if you incur a Separation from
Service from the Company by reason of a termination of your employment either by
the Company without Cause or by you for Good Reason. In the event you are
entitled to prior notice of your termination pursuant to the provisions of a
WARN Act, and you are eligible for severance payments and benefits under this
Plan, you will receive, without condition, pay and benefits in lieu of any
notice period required by the WARN Act for which actual notice was not provided,
and the severance payments and benefits to which you are entitled under this
Plan will be the difference between the pay and benefits provided to you in lieu
of notice and the payments and benefits otherwise provided in this Section IV.A.

1. Base Salary Severance. You will be paid, in a single lump sum cash payment on
the 60th day immediately following your Termination Date, an amount equal to the
number of months of your then-current Base Salary as set forth in the table
below based on your title with the Company immediately prior to your Termination
Date.

2. Bonus Payment. You will be paid, in a single lump sum cash payment, an amount
equal to the product of (i) 100% of your target bonus (as determined by the Plan
Administrator in its sole discretion) under the Company’s Performance Bonus Plan
for the fiscal year in which your Termination Date occurs, without regard to the
actual payout under such plan with respect to such fiscal year, multiplied by
(ii) a fraction, the numerator of which is the number of months set forth in the
table below based on your title with the Company immediately prior to your
Termination Date, and the denominator of which is 12 (the “Bonus Payment”). The
Bonus Payment shall be paid to you at the same time as all other bonus payments
are made to participants in the Company’s Performance Bonus Plan for the fiscal
year in which your Termination Date occurs, but in any event, no later than
March 15th of the year following the relevant fiscal year.

3. Cash Equivalent of Equity Award Vesting. Except as provided below, you will
be paid, in a single lump sum cash payment on the 60th day immediately following
your Termination Date, an amount equal to the cash equivalent of the number of
months of service vesting credit (as if you had remained employed by the Company
for such period), as set forth in the table below based on your title with the
Company immediately prior to your Termination Date, with respect to each
outstanding stock option, restricted stock unit and other equity award held by
you as of your Termination Date, as determined based on the excess, if any, of
the “fair market value” (as defined under the terms of Broadcom’s 1998 Stock
Incentive Plan, as amended from time to time) on the Termination Date over the
exercise price with respect to the aggregate shares underlying any such
outstanding stock option, and the fair market value on the Termination Date of
the aggregate shares underlying any restricted stock unit or other equity award
that is so deemed to be vested. Notwithstanding the foregoing or any provision
of the Plan to the contrary, (i) restricted stock units granted under any
Broadcom Special Retention Program, as determined in the sole discretion of the
Administrator (including, without limitation, restricted stock units that vest
in full on the date that is either three years from the award date or three
years from the vesting commencement date), shall be disregarded for purpose of
this Section IV.A.3 and shall be governed exclusively by the terms and
conditions of the applicable award agreement, and (ii) this Section IV.A.3 shall
not apply to any award that constitutes “nonqualified deferred compensation”
within the meaning of Code Section 409A if the application of this provision to
such award would constitute an impermissible acceleration of the payment of such
award or would otherwise result in the imposition of tax under Section 409A of
the Code (in which case any such award shall be governed solely by the
applicable grant documents).

4. Health Benefit Payment. If you are enrolled in a health plan offered by the
Company immediately prior to your Termination Date, you will be paid, in a
single lump-sum cash payment on the 60th day immediately following your
Termination Date, an amount equal to the cost to obtain COBRA continuation
coverage for yourself and, to the extent enrolled immediately prior to your
Termination Date, your spouse and eligible dependents, in each case, under the
Company’s applicable employee group health plan for the number of months set
forth in the table below based on your title with the Company immediately prior
to your Termination Date. It shall be solely your responsibility to actually
obtain COBRA continuation coverage for you and your dependents, should you so
elect, and to take all necessary steps associated with obtaining such coverage
(subject to the Company’s obligations under law), notwithstanding the Company’s
payment obligations under this Section IV.A.4.

5. Outplacement. You will be provided with outplacement services through a
vendor selected by the Company for a period up to the number of months set forth
in the table below based on your title with the Company immediately prior to
your Termination Date. Such services must be initiated within forty-five
(45) days of your Termination Date and shall include only those services
authorized by the Company.

                      Position/Title   Base Salary   Bonus Payment   Cash
Equivalent of   Health Benefit   Outplacement     Severance       Equity Award  
Payment   Services             Vesting        
Vice President
  6 months   6 months   6 months   6 months   6 months
 
                   
Senior Vice
President
  9 months

  9 months

  9 months

  9 months

  6 months


 
                   
Executive Vice
President
  12 months

  12 months

  12 months

  12 months

  6 months


 
                   

B. Release Requirement

Notwithstanding any provision of the Plan to the contrary, it shall be a
condition to your right to receive the amounts provided for in Section IV.A
above that you have signed the General Release of All Claims (the “Required
Release”) and delivered it to the Company in accordance with following
requirements:

1. If you are under age forty (40), then (i) your executed Required Release must
be in the form that will be provided to you by the Company, (ii) you must sign
that document and deliver it to the Company within ten (10) business days after
the date of your Termination Date and (iii) the Required Release must become
effective after the expiration of any applicable revocation period.

2. If you are age forty (40) or older, then (i) your executed Required Release
must be in the form that will be provided to you by the Company , (ii) you must
sign that document and deliver it to the Company within twenty-one (21) days
after your Termination Date (or, when applicable, forty-five (45) days after the
later of your Termination Date or the date you receive all required disclosures)
and (iii) the Required Release must become effective after the expiration of any
applicable revocation period.

C. Termination of Benefits

Notwithstanding any provision of the Plan to the contrary, you will not be
entitled to the Bonus Payment portion of the severance described in
Section IV.A.2 above in the event that you breach any material agreement between
you and the Company prior to the date on which such Bonus Payment is paid,
including, without limitation, under any severance agreement or the Company’s
Confidentiality and Invention Assignment Agreement.

D. Six-Month Delay

Notwithstanding anything to the contrary in the Plan, no compensation or
benefits, including without limitation any severance payments or benefits
payable under Section IV.A, shall be paid to you during the 6-month period
following your Separation from Service if the Company determines that paying
such amounts at the time or times indicated in the Plan would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such 6-month period (or such earlier date upon
which such amount can be paid under Section 409A of the Code without resulting
in a prohibited distribution, including as a result of your death), the Company
shall pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such period.

E. Taxes and Other Withholdings

The lump sum payment of the severance payments and benefits determined in
accordance with Section IV.A above will be subject to legally required tax
withholdings and all other applicable payroll deductions. Such withholdings and
deductions will not include 401(k) Plan contributions or other elective benefit
and benefit plan contributions as participation in such benefits and plans
terminates upon termination of employment.

F. Administrator Discretion

The Plan Administrator may, as it deems appropriate and in its sole discretion,
authorize severance benefits in an amount different from that set forth in
Section IV.B. Under certain circumstances, the Plan Administrator may, in its
sole discretion, waive or modify, with respect to one or more employees or
classes of employees, the eligibility requirements for severance benefits or
modify the amount of severance benefits. In such circumstances, such waiver or
modification shall be treated as an amendment to the Plan with respect to such
employee(s) or classes of employees and shall continue to be governed by the
terms of the Plan. In no event, however, shall any severance benefit payments be
structured in a manner, or shall the Plan Administrator take any other action,
that would contravene the applicable requirements, restrictions and limitations
of Section 409A of the Code and the Treasury Regulations thereunder or otherwise
result in a prohibited acceleration, or impermissible deferral, of benefit
payments under Section 409A of the Code and the Treasury Regulations thereunder.

G. Miscellaneous

Regardless of whether you meet the eligibility criteria of Section II and are
eligible for benefits under the Plan, you will be subject to the following
rights and obligations in connection with your Termination:

1. In your final paycheck, you will receive a lump sum payment equal to the
aggregate amount of your earned but unpaid Base Salary.

2. As of the effective date of your Termination, you will cease participation in
all employee benefits and benefit plans that the Company makes available to its
employees, in accordance with the terms and conditions of such benefits and
benefit plans.

3. In accordance with COBRA, you and/or your eligible dependents may elect
temporary continuation coverage under the Company’s group health benefit plans
(medical, dental and/or vision), provided that you timely elect such coverage
and you timely pay the full amount of premiums due. In connection with your
termination, you and your eligible dependents will be provided with COBRA
election forms and a notice that describes your rights to, and the terms and
conditions of, temporary continuation coverage under COBRA. These documents will
be provided separately.

4. During the limited post-service exercise period and pursuant to the terms
specified in your stock option agreement(s), you may exercise any outstanding
stock options that vested on or prior to the effective date of your termination
provided that any and all trades made post-employment comply with Broadcom’s
insider trading policy. If you are subject to Broadcom’s trading windows and
your Termination Date falls within a closed window period, you will remain
subject to Broadcom’s trading window policy and subject to applicable
restrictions on stock sales until the next trading window opens. This means that
if your Termination Date falls within a closed window, you may not engage in any
open market transactions until the trading window opens, unless you have a
trading plan in place that complies with Rule 10b5-1 under the Securities
Exchange Act of 1934. If your Termination Date falls within an open window, you
are generally not subject to further trading window restrictions, unless advised
to the contrary. As always, you may never trade when in possession of “inside
information” (as defined in Broadcom’s insider trading policy), regardless of
whether you are subject to a trading window.

5. You will receive information describing unemployment insurance benefits
separately.

V. OTHER IMPORTANT INFORMATION

A. Plan Administration. As the Plan Administrator, the Committee or
individual(s) appointed by the Committee has full discretionary authority to
administer and interpret the Plan, including discretionary authority to
determine eligibility for participation and for benefits under the Plan, the
amount of benefits (if any) payable per participant, and to interpret terms of
the Plan. The Plan Administrator may delegate any or all of its administrative
duties to Company personnel. Any such delegation will carry with it the full
discretionary authority of the Plan Administrator to carry out the delegated
duties. Any determination by the Plan Administrator or its delegate will be
final and conclusive upon all persons. Broadcom will indemnify and hold harmless
any person serving in the capacity of Plan Administrator (or a delegate
thereof); provided, however, such person does not act with gross negligence or
willful misconduct with respect to such duties.

B. Benefits. All benefits will be paid from the general assets of the Company.
The Company will not establish a trust to fund the Plan. The benefits provided
under this Plan are not assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, and may be conditioned upon your
compliance with any confidentiality agreement you have entered into with the
Company or upon your compliance with any Company policy or program. The payment
of benefits under this Plan does not increase the benefits due to you under any
other benefit plan or Company policy.

C. Code Section 409A. To the extent applicable, the Plan shall be interpreted
and applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of the Plan to the contrary, if the
Company determines that any compensation or benefits payable under the Plan may
not be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to the Plan or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to (i) exempt
the compensation and benefits payable under the Plan from Section 409A of the
Code, (ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance, and/or (iii) otherwise avoid the imposition of
tax under Section 409A of the Code; provided, however, that this Section V.C
does not create an obligation on the part of the Company to adopt any such
amendment, policy or procedure, to take any other action or to indemnify any
person for any failure to do any of the foregoing.

D. Claims Procedure.

1. Application for Benefits. If you believe you are incorrectly denied a benefit
or are entitled to a greater benefit than the benefit you receive under the
Plan, you may submit a signed, written application to the Plan Administrator
within ninety (90) days the effective date of your Termination.

2. Denial of Application for Benefits. In the event that your application for
benefits is denied in whole or in part, the Plan Administrator must notify you,
in writing, of the denial of the application, and of your right to review the
denial. The written notice of denial will be set forth in a manner designed to
be understood by you, and will include specific reasons for the denial, specific
references to the Plan provision upon which the denial is based, a description
of any information or material that the Plan Administrator needs to complete the
review and an explanation of the Plan’s review procedure.

This written notice will be given to you within ninety (90) days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
ninety (90) days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to you
before the end of the initial ninety (90) day period. This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
application. If written notice of denial of the application for benefits is not
furnished within the specified time, the application shall be deemed to be
denied. You will then be permitted to appeal the denial in accordance with the
review procedure described below.

3. Request for Review. If your application for benefits is denied (or deemed
denied), in whole or in part, you (or your authorized representative) may appeal
the denial by submitting a request for a review to the Plan Administrator within
sixty (60) days after the application is denied (or deemed denied). The Plan
Administrator will give you (or your representative) an opportunity to review
pertinent documents in preparing a request for a review. A request for a review
shall be in writing. A request for review must set forth all of the grounds on
which it is based, all facts in support of the request and any other matters
that you feel are pertinent. The Plan Administrator may require you to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

4. Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional 60 days)
for processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to you within the initial
sixty (60) day period. The Plan Administrator will give prompt, written notice
of its decision to you. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will
outline, in a manner calculated to be understood by you, the specific reasons
for the decision and the Plan provisions upon which the decision is based. If
written notice of the Plan Administrator’s decision is not given to you within
the time prescribed in this subsection (4), the application will be deemed
denied on review.

5. Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until: (i) you have submitted a written application for benefits in
accordance with the procedures described by Section V.D.1., above; (ii) you have
been notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period); (iii) you have filed a written request
for a review of the application in accordance with the appeal procedure
described in Section V.D.3., above; and (iv) you have been notified in writing
that the Plan Administrator has denied the appeal (or the appeal is deemed to be
denied due to the Plan Administrator’s failure to take any action on the claim
within the time prescribed by Section V.D.4., above).

E. Plan Terms. This Plan supersedes any and all prior separation, severance and
salary continuation arrangements, programs and plans which were previously
offered by the Company to eligible employees of this Plan, except such terms as
are set forth in a written agreement signed by an authorized officer of the
Company or any subsidiary of the Company.

F. Plan Amendment or Termination. Broadcom reserves the right to change, suspend
or discontinue all or any part of this Plan at any time and shall do so in
writing signed by the Chief Executive Officer of Broadcom. This Plan terminates
by its own terms when all benefits hereunder have been paid.

G. Taxes and Other Payroll Deductions. The Company will withhold taxes and all
other applicable payroll deductions from any severance payments or benefits
under this Plan. The Company may also offset from any severance payments or
benefits any amounts owed to the Company, except to the extent such offset would
contravene any applicable restrictions or limitations under Section 409A of the
Code or other applicable law.

H. No Right to Employment. No provision of this Plan is intended to provide you
or any other employee with any right to continue employment or other service
role with Company or otherwise to affect the right of the Company which right is
expressly reserved, to terminate the employment of any individual at any time
for any reason, without cause.

I. Governing Law. This Plan is intended to be interpreted, administered, and
enforced in accordance with ERISA. It is expressly intended that ERISA preempt
the application of state laws to this Plan, to the maximum extent permitted by
Section 514 of ERISA. To the extent that state law is applicable, the statutes
and common laws of the State of California (excluding its choice of law
principles) shall apply.

J. Successors.

1. The Plan is personal to you and shall not be assignable by you otherwise than
by will or the laws of descent and distribution. The Plan shall inure to the
benefit of and be enforceable by your legal representatives.

2. The Program shall inure to the benefit of and be binding upon Broadcom and
its successors and assigns.

VI. STATEMENT OF ERISA RIGHTS

As a participant, you are entitled to certain rights and protections under the
Employment Retirement Income Security Act of 1974, as amended (“ERISA”). ERISA
provides that all Plan participants shall be entitled to:

1. Examine, without charge, at the Plan Administrator’s office, all Plan
documents, including all documents filed by the Plan with the U.S. Department of
Labor, such as plan descriptions.

2. Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

In addition to creating rights for certain employees of the Company under the
Plan, ERISA imposes obligations upon the people who are responsible for the
operation of the Plan. The people who operate the Plan (called “fiduciaries”)
have a duty to do so prudently and in the interest of the Company’s employees
who are covered by the Plan.

No one, including your employer or any other person, may terminate your
employment or otherwise discriminate against you in any way to prevent you from
obtaining a benefit to which you are entitled under the Plan or from exercising
your rights under ERISA.

If your claim for a benefit under this Plan is denied in whole or in part, you
must receive a written explanation of the reason for the denial. You have the
right to have the Plan Administrator review and reconsider your claim. Under
ERISA, there are steps you can take to enforce the above rights. For instance,
if you request materials from the Plan and do not receive them within thirty
(30) days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
a benefit under this Plan that is denied or ignored, in whole or in part, you
may file suit in a federal or a state court. If it should happen that the Plan
fiduciaries misuse the Plan’s assets (if any) or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor or you may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If you are successful in your
lawsuit, the court may order the party you have sued to pay your legal costs,
including attorney fees. However, if you lose, the court may order you to pay
these costs and fees, for example, if it finds that your claim or suit is
frivolous.

If you have any questions about the Plan, this statement or your rights under
ERISA, you should contact the Plan Administrator or the nearest Area Office of
the Pension and Welfare Benefits Administration, U.S. Department of Labor,
listed in your local telephone directory or contact the Division of Technical
Assistance and. Inquiries, Pension and Welfare Benefits Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

1

ADDITIONAL PLAN INFORMATION

 
Plan Sponsor: Broadcom Corporation
Plan Name: Broadcom Corporation Severance Benefit Plan For Vice Presidents and
Above
Employer Identification Number 33-0480482
Plan Effective Date: June 1, 2010
Plan Administrator: Executive Vice President Human Resources Severally With
Chief Executive
Officer
Direct Inquiries to: Plan Administrator
c/o General Counsel
Agent for Service of Legal Process: National Registered Agents, Inc.
2875 Michelle Drive, Ste. 100
Irvine, CA 92606
Type of Plan: Severance Plan / Employee Welfare Benefit Plan
Plan Costs: The cost of the plan is paid by Broadcom Corporation.

IN WITNESS WHEREOF, BROADCOM CORPORATION. HAS CAUSED THIS SEVERANCE BENEFIT PLAN
TO BE EXECUTED ON ITS BEHALF BY ITS DULY AUTHORIZED OFFICER ON THE DATE AND YEAR
INDICATED BELOW

BROADCOM CORPORATION

By: /s/ Terri L. Timberman
Title: Executive Vice President, Human Resources


Dated: May 6, 2010



2